Citation Nr: 0027413	
Decision Date: 10/16/00    Archive Date: 10/26/00

DOCKET NO.  95-38 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of anterior cervical fusion with diskectomy at C6-7 and 
degenerative disc disease at C5-7.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty for 20 years ending in 
August 1994.  This case comes to the Board of Veterans' 
Appeals (Board) from a January 1995 RO decision which granted 
service connection and a 10 percent rating for residuals of 
anterior cervical fusion with diskectomy at C6-7 and mild 
degenerative disc disease at C5-7.  The veteran appeals for a 
higher rating for this condition.  

In January 1998, the veteran testified at a video conference 
hearing which was conducted from the Board in Washington, 
D.C.  In April 1998, the Board remanded the case to the RO 
for additional evidentiary development.    


FINDING OF FACT

The veteran's service-connected residuals of anterior 
cervical fusion with diskectomy at C6-7 and degenerative disc 
disease at C5-7, including cervical spine arthritis, are 
productive of moderate limitation of motion of the cervical 
spine.  There is no significant intervertebral disc syndrome 
of the cervical spine.


CONCLUSION OF LAW

The criteria for a rating of 20 percent for residuals of 
anterior cervical fusion with diskectomy at C6-7 and 
degenerative disc disease at C5-7 have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5290, 5293 (1999). 





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty for 20 years ending in 
August 1994.  Service medical records show that the veteran 
was diagnosed with a spontaneous herniated nucleus pulposus 
in the cervical spine and that in October 1993 he underwent 
C6-7 anterior cervical diskectomy with right iliac bone graft 
fusion.  On follow-up visits for neck pain in March 1994, he 
reported that the surgery worked well with good results but 
that he experienced decreased range of motion in his neck.  
He then underwent physical therapy for left cervical pain, 
slightly decreased cervical range of motion due to muscle 
tightness, and decreased cervical extensor strength.  Over 
the next two months, he showed improvement.  On a June 1994 
physical examination for separation purposes, his spine was 
evaluated as normal.  On a June 1994 medical history report, 
the veteran noted that after his disc removal surgery he did 
not have full range of motion in turning his head to the 
left.  A doctor noted on the report that the veteran had a 
herniated disc of the cervical spine which was not presently 
considered disabling.  In August 1994, the veteran complained 
of increased neck and shoulder pain for the past two months.  
An examination revealed full range of motion of the neck.  X-
rays of the cervical spine that month revealed probable post-
operative changes at the C6-7 disc space level and 
degenerative changes at the C4-5 and C5-6 levels.  The 
assessment was cervical neck pain possibly secondary to early 
degenerative changes.  

An October 1994 medical record from Martin's Point Health 
Care Center indicates the veteran complained of pain in the 
cervical spine that began about six months previously.  An 
examination revealed full range of motion of the neck and 
good strength bilaterally in the upper extremities.  There 
was no neurological deficit apparent.  The assessment was 
degenerative changes at C6 and C7.  The veteran was 
prescribed neck exercises and pain medication.  

On a November 1994 VA general medical examination, the 
veteran reported that problems with his neck began the 
previous year when he developed loss of sensation in the left 
extremity.  He reported that since cervical fusion in 1993 he 
had improvement in his condition.  He now complained of 
intermittent neck pain that was associated with adverse 
weather.  He complained that certain activities aggravated 
his neck problem and caused increased neck pain.  On 
examination, there was normal range of motion in flexion, 
extension, lateral side bending, and rotation, but the 
veteran moved his neck slowly and stiffly.  Sensory testing 
in the arms and legs was intact and symmetrical.  The 
impression was residuals of anterior cervical fusion with 
diskectomy at C6-7.  The doctor noted that the veteran had an 
excellent result from his surgery.  Thereafter, X-rays of the 
cervical spine were conducted, indicating mild degenerative 
joint disease at C5-7.  

A January 1995 medical record from Martin's Point Health Care 
Center indicates the veteran desired a prescription for 
cervical spine pain.  An examination revealed normal range of 
motion of the cervical spine.  There were no radicular signs 
by compression or rotation.  The assessment was cervical 
spine arthritis due to surgery.  Moist heat, range of motion 
exercises, and pain medication were prescribed.  

In a January 1995 decision, the RO granted service connection 
and a 10 percent rating for residuals of anterior cervical 
fusion with diskectomy at C6-7 and mild degenerative disc 
disease at C5-7.  

At an April 1996 RO hearing before a hearing officer, the 
veteran testified that he took medication on a regular basis 
for neck pain and stiffness on awakening; that his pain had 
become more frequent and intense since his condition was 
rated 10 percent by the RO; that his cervical spine surgery 
resulted in improvement insofar as he recovered his strength 
and sensation in his arm but that he now had localized pain 
in the neck region which had become more persistent; that his 
neck condition prevented him from camping, hiking, and 
climbing and also limited his activities at home such as 
performing maintenance around the home; that he worked a 
full-time job as a security officer and that his neck 
condition did not affect his work; and that he never lost 
time from work due to his neck disability.

A June 1996 medical record from Martin's Point Health Care 
Center indicates that the veteran was taking pain medication 
and had developed arthritis.  An examination revealed his 
neck to be normal.  The assessment was healthy and arthritis.  

On an April 1997 VA examination, the veteran complained of 
fairly constant neck stiffness with occasional generalized 
neck pain.  Additionally, he reported that about six weeks 
previously he began to experience sporadic pain which 
radiated down the left side of his neck into his left 
shoulder and the back side of his left upper arm.  He denied 
any numbness and loss of strength.  He reported that his neck 
was comforted somewhat by pain medication.  He complained 
that weather changes and extremes of flexion or extension 
seemed to bother his neck but that generally there had been 
more neck pain and stiffness over the years such that his 
activities were limited (e.g., in working under his car and 
in doing work which required him to look upwards).  On 
examination, there was tenderness to deep palpation over the 
left first rib and upper trapezius region, which was fairly 
new.  The neck itself was non-tender.  Deep tendon reflexes 
were normal at the biceps, triceps, and brachial radialis.  
Motor and sensory examinations involving the upper 
extremities were normal.  Compression and tilt test of the 
neck were normal.  Range of motion of the cervical spine 
showed a combined flexion and extension of about 45 degrees, 
side bending that appeared normal, and rotation that measured 
approximately 70 degrees at the shoulders (normal is 90 
degrees).  Essentially, the veteran's cervical spine appeared 
to be mildly reduced in extension and rotation.  The 
impression was herniated cervical disk at the C6-7 level with 
subsequent anterior cervical fusion, with residuals of some 
pain and stiffness.  The doctor stated that he did not feel 
the left-sided shoulder and arm pain were radicular in nature 
and that, in noting the veteran held his left shoulder a 
little higher, his troubles probably represented a chronic 
strain of the left upper trapezius.  The doctor stated that 
he did not believe the veteran suffered any weakened 
movement, excess fatigue, or incoordination during whatever 
flare-ups he might have, or that there was any additional 
range of motion loss during such times.  

At a January 1998 Board hearing, the veteran testified that 
he still took pain medication on a daily basis for his 
cervical spine condition; that he still had pain radiating 
from his neck down to his left shoulder and into his arm; 
that the pain in his neck area was more pronounced on waking 
up, when he also experienced neck stiffness; that constant 
lifting and repetitive motion caused pain in the neck area 
and shoulder; that he could no longer go camping with his 
sons due to neck pain; that he was employed as a forklift 
operator but worked overtime in another department which 
involved lifting where he experienced pain in his left wrist 
and forearm; that he had to take about two days off in the 
past two years due to his neck problem; that his doctor 
prescribed medication for the pain and arthritis in his neck; 
that it took him about half an hour before he could get 
moving in the morning due to his neck condition and that the 
pain lasted all day if he did not take his medication; and 
that on account of his neck condition he had limited or 
restricted family activities such as camping and hiking and 
had given up some opportunities to work overtime.

A March 1998 medical record from Martin's Point Health Care 
Center indicates the veteran complained of neck pain and 
stiffness which had become moderate to severe over the past 
48 hours.  He denied any radicular pain and any weakness to 
the extremities.  An examination revealed marked decreased 
range of motion of the cervical spine, with pain to palpation 
over the left upper trapezius region.  Neurosensory testing 
showed he was intact, and motor strength testing was 5/5.  
The assessment was musculoskeletal upper back pain.  The 
veteran was prescribed pain medication and exercises for the 
cervical spine.  

On a November 1999 VA examination, the veteran complained 
that since the cervical fusion he had experienced pain five 
to seven days of the week with the pain worsening with 
increased physical activity and certain bending motions.  He 
also complained of stiffness.  He denied weakness of either 
hand and paresthesias.  He reported his work was jeopardized 
due to constant fear of hurting his neck.  He related he 
operated a forklift and was constantly looking up.  He 
claimed that there were many days when he should be staying 
home to rest but that he went to work because he feared 
losing his job.  He reported that other physical activities 
(i.e., playing with his children, bending, lifting, 
repetitive motion of the arms) also produced discomfort.  He 
reported that approximately one day a week he was out of work 
due to pain and that sometimes he had a severe exacerbation 
lasting from several hours up to a day or day and a half.  He 
stated he treated his cervical spine condition with heat, 
rest, and pain medication.  Although he denied paresthesias 
or weakness, he stated that he felt his symptoms were 
becoming more frequent and that he was becoming less able to 
work.  

On the examination, there was said to be "full" range of 
motion of the neck with discomfort, as follows:  flexion to 
40 degrees, extension to 30 degrees, lateral flexion to 30 
degrees, and rotation to 45 degrees.  Strength was equal in 
both hands, and shoulder shrugs (both forward and backward) 
were within normal limits.  There was no palpable tenderness 
of the neck.  X-rays of the cervical spine suggested the 
possibility of a previous fusion at C6-7 with degenerative 
changes along the cervical spine (these findings were similar 
to the previous examination in 1994).  In the impression, the 
doctor stated that the veteran's cervical fusion decreased 
his mobility, causing loss of motion of the back and neck.  
Regarding his arthritis, the doctor stated that there had 
been no changes in the past five years and that if the 
veteran could operate a forklift and constantly be looking up 
then it would be unlikely that there was a residual from his 
service-connected disability.  The doctor stated that the 
veteran has not, according to his own admission, lost work 
excessively.  

On a May 2000 VA examination, the veteran complained of 
intermittent discomfort of the cervical spine related to 
increased physical activity, including stiffness.  He denied 
weakness, fatigability, and lack of endurance.  He related a 
lot of his symptoms to the left side of his neck near the 
trapezius muscles and reported that with increased use of the 
left arm there was pain radiating from his left trapezius 
muscle to his left hand.  He reported he recently became 
employed as a mechanic at a shipyard, which required 
increased physical labor.  He stated he was able to do this 
work but was dependent upon pain medication, heat, and rest 
when he returned home.  He stated he had not lost any work 
from his new job.  He reported that the factors precipitating 
neck discomfort were repetitive use, bending, and lifting, 
and that the alleviating factors were heat and rest.  He 
denied any weakness of grasp.  

On the examination, there were no visible deformities or 
abnormalities of the neck.  The neck was said to have "full" 
range of motion, as follows:  flexion to 40 degrees, 
extension to 30 degrees when discomfort began, lateral 
flexion to 30 degrees when discomfort began, and rotation to 
45 degrees when discomfort began.  Shoulder shrugs (both 
forward and backward) were within normal limits.  There was 
marked palpable tenderness of the left trapezius muscle which 
the veteran stated caused radiation of symptoms to the left 
shoulder.  Strength was equal in both hands.  There was 
marked palpable discomfort of the belly of the trapezius and 
at the superior insert.  There were no neurologic 
abnormalities at this time.  X-rays of the cervical spine 
revealed localized degenerative changes at the level of the 
surgical fusion at C6-7 and minimal foraminal encroachment of 
the right and left sides.  The doctor assessed the veteran's 
service-connected disability as being more closely 
represented by limitation of motion than by an intervertebral 
disc syndrome.  The doctor opined that the disability did not 
cause weakened movement, excess fatigability, or 
incoordination at the time but that increased use caused 
increased discomfort (which had not led the veteran to miss 
work).  The doctor commented that pain was visibly manifested 
on movement of the cervical spine and that specifically it 
was visible by facial grimaces on the upper limits the pain.  
The doctor stated the veteran's service-connected cervical 
spine disability caused decreased range of motion but did not 
prevent him from working.  The doctor stated that there were 
no neurovascular anomalies noted and that the only other 
physical finding was palpable tenderness of the left 
trapezius muscle which could be related to disc disease.  

II.  Analysis

The veteran contends that his service-connected cervical 
spine disability warrants a higher rating.  It is noted that 
his claim is well grounded, meaning plausible; the evidence 
has been properly developed, and there is no further VA duty 
to assist him in developing his claim.  38 U.S.C.A. 
§ 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

The veteran's residuals of anterior cervical fusion with 
diskectomy at C6-7 and degenerative disc disease at C5-7 are 
currently evaluated as 10 percent disabling under 38 C.F.R. 
§ 4.71a, Code 5293.  Under this code, a 10 percent rating is 
warranted for intervertebral disc syndrome that is mild; 
moderate intervertebral disc syndrome with recurring attacks 
warrants a 20 percent rating; and severe intervertebral disc 
syndrome with recurring attacks and intermittent relief 
warrants a 40 percent rating.  

The veteran's cervical spine disability also includes 
arthritis.  Under 38 C.F.R. § 4.71a, Code 5003, degenerative 
arthritis confirmed by X-rays is rated on the basis of 
limitation of motion of the joint or joints involved.  Slight 
limitation of motion of the cervical spine warrants a 10 
percent rating; moderate limitation of motion warrants a 20 
percent rating; and severe limitation of motion warrants a 30 
percent rating.  38 C.F.R. § 4.71a, Code 5290.  

The veteran claims that the 10 percent rating for his 
service-connected disability does not adequately reflect the 
pain and stiffness he experiences in the cervical spine which 
limits his physical activities at home and on the job.  The 
medical evidence shows that in service, after undergoing 
cervical fusion and a diskectomy in 1993, he continued to 
experience cervical pain and decreased range of motion.  At 
the time of his discharge from service in August 1994, he was 
diagnosed with cervical pain possibly secondary to early 
degenerative changes.  Post-service private and VA medical 
evidence shows that he continued to receive treatment for 
cervical spine pain, with minimal, if any, neurological 
deficit.  On a 1994 VA examination, the veteran complained 
that certain activities caused increased neck pain.  Although 
there was normal range of motion of the cervical spine, he 
moved his neck slowly and stiffly.  Also, cervical X-rays 
revealed mild degenerative joint disease.  In 1995 and 1996, 
the veteran's private doctor prescribed range of motion 
exercises and pain medication for his cervical spine 
condition.  On a 1997 VA examination, the veteran reported 
continued neck stiffness and generalized pain along with a 
new symptom of sporadic pain radiating from the neck into the 
left shoulder and back side of the left upper arm (the doctor 
then believed the radiating pain to be representative of a 
chronic strain of the left upper trapezius).  The cervical 
spine range of motion was noted to be mildly reduced, but the 
examination report did not indicate how the pain affected 
cervical range of motion.  On one occasion in 1998, the 
veteran saw his doctor for an exacerbation of cervical spine 
pain and stiffness, which manifested in a marked decrease in 
range of motion.  

More recently, on a 1999 VA examination, the veteran 
complained of worsening cervical spine pain, particularly 
with increased exertion.  He reported that sometimes he 
experienced a severe exacerbation that lasted up to a day and 
a half.  He denied symptoms of weakness or paresthesias.  
Although the cervical spine range of motion was noted to be 
"full," such was obtained with discomfort and the degrees of 
motion (giving consideration to the level of discomfort) 
actually reflect a moderate limitation of motion.  In his 
diagnosis, the doctor noted that the veteran's service-
connected disability was manifested by decreased mobility.  
On the May 2000 VA examination, the complaints of discomfort 
of the cervical spine were related to increased physical 
activity.  The veteran also complained of symptoms relating 
to the left side of his neck near the trapezius muscle.  He 
reported he was able to perform his job as a mechanic but was 
still dependent on pain medication, heat, and rest.  Range of 
motion of the cervical spine, as with the 1999 examination, 
was noted to be "full" but moderately limited when the 
veteran's discomfort was taken into account.  There were no 
neurologic abnormalities noted on the examination, and X-rays 
revealed only minimal foraminal encroachment of the cervical 
spine.  The doctor opined that the veteran's disability was 
more accurately depicted by the criteria for limitation of 
motion of the cervical spine -- noting that increased use 
caused increased pain -- than by an intervertebral disc 
syndrome to which only palpable tenderness of the left 
trapezius muscle could be attributed.  

The medical evidence pertinent to the veteran's service-
connected cervical spine disability since discharge from 
service varies as to the severity of the condition, although 
in this initial rating case there are no clear-cut periods of 
time during which the level of impairment has been so 
distinct as to justify "staged ratings" (i.e., different 
percentage ratings for different periods of time) since 
service connection became effective.  See Fenderson v. West, 
12 Vet.App. 119 (1999).  

As a whole, the evidence shows no significant cervical spine 
intervertebral disc syndrome, with associated neurological 
impairment, and there is no basis for a higher rating under 
Code 5293.  However, limitation of motion of the cervical 
spine appears to approach moderate limitation (20 percent), 
as described in Code 5290, particularly when taking into 
account the effect of pain on use of the cervical spine.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995).  In consideration of the benefit of the doubt 
rule, the Board finds that the veteran's cervical spine 
disability is productive of moderate limitation of motion, 
and thus a higher rating of 20 percent since the effective 
date of service connection is warranted for the condition.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

A higher rating of 20 percent for residuals of anterior 
cervical fusion with diskectomy at C6-7 and degenerative disc 
disease at C5-7 is granted.  



		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals



 

